On Rehearing.
Justices concurring: Ludeling, Howell, Taliaferro, Morgan, Wyly.
Morgan, J.
A rehearing was granted in this case upon the question of costs of appeal. Costs follow the judgment, and as the judgment was in favor of appellant, it is now ordered that the judgment heretofore rendered by us be amended so as to read as follows :■
It is therefore ordered, adjudged and decreed that the judgment of the court a qua be annulled, and that there be judgment dismissing-the plaintiff’s action, without prejudice to his right to bring the suit, iu a proper tribunal, the costs of the lower courtpobe paid by plaintiff,- and the costs of appeal by the appellees.